Citation Nr: 1325386	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  09-20 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities.

4.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for ulnar nerve neuropathy of the right arm.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to December 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005, April 2006, June 2006, and February 2007 rating decisions. 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Board notes that the psychiatric claim on appeal has been characterized throughout the appeals process as entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the holding in Clemons and the Veteran's assertion that she suffers from depression and aggressive disorder, the issue on appeal has been characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD in accordance with Clemons.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities; entitlement to service connection for a back disability, to include as secondary to service-connected disabilities; and entitlement to service connection for ulnar nerve neuropathy of the right arm are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an April 1987 rating decision, the Veteran's claim of service connection for ulnar nerve neuropathy of the right arm was denied on the basis that this condition was not found on the last examination.

2.  Evidence received since the April 1987 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for ulnar nerve neuropathy of the right arm.


CONCLUSIONS OF LAW

1.  The April 1987 rating decision denying the Veteran's claim of service connection for ulnar nerve neuropathy of the right arm is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for ulnar nerve neuropathy of the right arm has been submitted.  The claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen her previously denied claim for service connection for ulnar nerve neuropathy of the right arm, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen her claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
	
II.  Analysis

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for ulnar nerve neuropathy of the right arm.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim for service connection for ulnar nerve neuropathy of the right arm was previously denied in an April 1987 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).   

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the April 1987 denial of service connection for ulnar nerve neuropathy of the right arm was that this condition was not found on the last examination.  At the time of the denial, the Veteran's service treatment records and a VA examination report were considered.  The new evidence submitted since this denial consists primarily of statements from the Veteran, VA medical records, personnel records, and private medical records.

With regard to the newly submitted medical evidence, the Board notes that the claims file contains medical evidence, in which it is noted that the Veteran had ulnar nerve transposition for ulnar neuropathy because of known elbow arthritis.  A January 2001 private operation report revealed that the Veteran had a partial excision of the right radial heal.  In light of the fact that the Veteran's claim was denied in April 1987 based on the fact that a condition was not found on the last examination, and the medical evidence of record now shows that the Veteran has been treated for a right arm disability since her separation from service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the claim for service connection for ulnar nerve neuropathy of the right arm, the Veteran's claim is reopened.  To this extent only, the appeal is granted.




REMAND

After a thorough review of the Veteran's claims folders, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's claims for service connection for a right hip condition and a back condition, to include as secondary to the Veteran's service-connected disabilities, the Board notes that the Veteran is service-connected for a bilateral knee disability.  

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a right hip disability or a back disability.  A November 1984 service treatment record did reveal that the Veteran fell and hurt her tailbone or her coccyx.  However, no back complaints were noted at that time. 

Current medical evidence of record notes the Veteran as having chronic low back pain and right hip pain.  See VA treatment records, November 2007 and January 2008.  A January 2002 private treatment record noted that the Veteran slipped, but did not fall, on November 15, 2001, resulting in some tightness and pain in her lower back.  A June 2006 VA magnetic resonance imagining (MRI) report of the lumbar spine revealed the following: changes of disk degeneration or spondylosis L5-S1, with no significant central or neuro-foraminal compromise noted at this level; disk desiccation L4-5, with minimal disk bulge with minimal anterior effacement of the thecal sac; and axial images would suggest prominence of size of thecal sac extending to at least S3 level, which appears to follow CSF signal with no obvious mass or other  intrathecal abnormality.  In a July 2006 VA treatment record, the Veteran reported a muscle injury without fall in September 2001 resulting in low back pain that night which has been progressively worse ever since. 

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In light of the fact that the medical evidence of record documents a back disability and suggests that the Veteran could potentially have a right hip disability, and the Veteran has asserted that these disabilities or claimed disabilities are related to her other service-connected disabilities, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  As such, the Veteran should be scheduled for a VA examination to determine whether she has a current right hip disability of any kind or a current back disability of any kind that was caused or aggravated by her active duty service or any service-connected disabilities.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran's claim for service connection for ulnar nerve neuropathy of the right arm, a July 1985 service treatment record documented complaints of right hand ulnar numbness.  A September 1986 service treatment record revealed complaints of locking of the right elbow episodically.  

As noted above, the Veteran has sought treatment and undergone surgery for right elbow or arm complaints since service.  Specifically a February 2001 private treatment record documented a history of a fracture of the right elbow 15 years ago.  An October 2006 VA treatment record noted a past surgical history of bilateral ulnar nerve transposition and radial head excision of the right elbow secondary to trauma.  

Therefore, as the Veteran sought treatment for right hand ulnar numbness and right elbow complaints in service, the evidence of record reflects that she has sought treatment for her right ulnar nerve and her right elbow since service, and she has asserted to medical professionals and to VA that her in-service complaints are related to her current complaints, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Therefore, the Veteran should be scheduled for a VA examination to determine whether she has a current right arm disability or ulnar nerve neuropathy of the right arm that was caused or aggravated by her active duty service.  Colvin, supra.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran asserts that she was sexually harassed on a daily basis by her superiors and peers during service.  She further asserts that she was assaulted at a friend's home in the fall of 1984 by several men and that she was assaulted by a master sergeant in his office in either early 1985 or in October 1985.  The Veteran contends that, in 1986, another female constantly called the barracks to verbally assault her.  Also, in 1986, she claims that she was asked to sign a waiver to be assigned to a platoon which would possibly be exposed to radiation from a reactor.  When she refused, she was told she was mentally unstable.  She asserts that the reason she was opposed to being assigned to this platoon was because of an incident in 1984, in which a staff sergeant, out of retaliation for not being invited to a party, ordered a test exercise which violated safety orders regarding the reactor and caused her to be exposed to radiation.  She claims that she suffers from depression and an aggressive disorder due to her military service.  

A review of the service treatment records reveals no evidence of PTSD or a psychiatric disability of any kind.  Additionally, the post-service medical evidence reveals no evidence of PTSD or a psychiatric disability of any kind.  VA PTSD screens from April 2006 and July 2007 were negative.  A December 2006 VA psychology outpatient record noted the Veteran as having an occupational problem.  She was not diagnosed with a psychiatric disability.  The Veteran indicated that she regarded her level of depression as consistent with what would be expected for her physical condition.

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, as the Veteran is competent to report feeling depressed, her treatment provider has reported that her level of depression is consistent with what would be expected for her physical condition, and as she is service-connected for a bilateral knee disability, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, the Veteran should be scheduled for a VA examination to determine whether she has a psychiatric disability of any kind or PTSD that was caused or aggravated by her service-connected disabilities.  Colvin, supra.

Additionally, the Board notes that, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  Id. See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

Therefore, as the Veteran reported in a November 2007 VA treatment record that she had been denied for Social Security Disability Insurance (SSDI) versus Social Security Supplemental Income (SSI) benefits, any of the Veteran's pertinent records from the Social Security Administration (SSA) should be requested and obtained.  

Further, the Board notes that the Veteran reported in a November 2007 VA treatment record that recent radiology studies had identified arthritis in her hip.  As such, upon remand, any and all VA treatment records that have not yet been associated with the claims file should be obtained, to specifically include any recent records and any hip radiology studies referred to by the Veteran in the November 2007 VA treatment record. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all pertinent VA treatment records that have not yet been associated with the claims file, to specifically include any recent records and any hip radiology studies referred to by the Veteran in the November 2007 VA treatment record.

2. Obtain any and all SSA records pertaining to disability benefits that were either granted or denied.

3. Schedule the Veteran for an appropriate VA examination for her claimed right hip disability and claimed back disability.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has a current right hip disability of any kind that was caused or aggravated by her active duty service or any service-connected disabilities.  The examiner should also render an opinion as to whether it is at least as likely as not that the Veteran has a current back disability of any kind that was caused or aggravated by her active duty service or any service-connected disabilities.

The term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the reasons behind any opinions provided.

4. Schedule the Veteran for an appropriate VA examination for her claimed ulnar nerve neuropathy of the right arm.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has a current right arm disability or ulnar nerve neuropathy of the right arm that was caused or aggravated by her active duty service.  

Review of the entire file is required; however, attention is invited to the in-service treatment; the immediate post-service VA examination in March 1987; and the 2001 treatment records noting a remote injury.

The term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the reasons behind any opinions provided.

5. Schedule the Veteran for an appropriate VA psychiatric examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of her symptoms and onset relating to her claimed PTSD and psychiatric disabilities.  After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has PTSD or a psychiatric disability of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current PTSD or psychiatric disability of any kind was caused or aggravated by her service-connected disabilities.  

The term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

6. Conduct any additional development deemed necessary, based on any newly received evidence. 

7. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent adjudications of the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


